DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-17 in the reply filed on 11/30/2020 is acknowledged.
3. 	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paul et al. (US 9929236 B1) (hereafter Paul).
Regarding claim 9, Paul discloses a method for forming a semiconductor device, the method comprising: 
forming a pair of semiconductor fins 170 (Fig. 3B, Col. 6, Line 41) over a substrate 100 (Fig. 3B, Col. 4, Line 36); 
forming a liner 174 (Fig. 4B, Col. 7, Line 26) over a surface of the semiconductor fins 170 (Fig. 4B); 
recessing (see 168 in Fig. 6B and Col. 7, Lines 52-59) a top surface of the substrate 100 (Fig. 6B) between the semiconductor fins 170 (Fig. 6B); 
forming a mask 176 (Fig. 5B, Col. 7, Line 51) over the semiconductor fins 170 (Fig. 5B) and the liner 174 (Fig. 5B), the mask 176 (Fig. 5B) patterned to expose a top surface and a 
recessing (see Fig. 3B and Col. 6, Lines 39-45) a sidewall of the substrate 100 (Fig. 3B); and 
forming a shallow trench isolation region 180 (Fig. 8B, Col. 8, Lines 24-25) on the recessed surface of the substrate 100 (Fig. 8B).  
Regarding claim 11, Paul further discloses the method of claim 9, wherein recessing (see 168 in Fig. 6B and Col. 7, Lines 52-59) the top surface of the substrate 100 (Fig. 6B) defines a first trench 168 (Fig. 6B and Col. 7, Lines 52-59) having a first width (horizontal length of 168 in Fig. 6B).  
Regarding claim 12, Paul further discloses the method of claim 11, wherein recessing (see Fig. 3B and Col. 6, Lines 39-45) the sidewall of the substrate 100 (Fig. 3B) defines a second trench (recess between 170 in Fig. 3B) having a second width (horizontal length between 170 in Fig. 3B) greater than the first width (horizontal length of 168 in Fig. 6B).  
Regarding claim 13, Paul further discloses the method of claim 12, wherein a sidewall of the second trench (recess between 170 in Fig. 3B) is coplanar to a sidewall of the semiconductor fin 170 (Fig. 3B).  
Regarding claim 14, Paul further discloses the method of claim 12, wherein forming the shallow trench isolation region 180 (Fig. 8B, Col. 8, Lines 24-25) comprises filling the second trench (recess between 170 in Fig. 8B) with a dielectric material 180 (Fig. 8B, Col. 8, Lines 24-25).  
Regarding claim 15, Paul further discloses the method of claim 9, wherein the sidewall of the substrate 100 (Fig. 3B) is laterally recessed (see Fig. 3B and Col. 6, Lines 39-45).  
Regarding claim 16, Paul further discloses the method of claim 9 further comprising forming a source or drain (S/D) region 154 (Fig. 8B, Col. 9, Line 14) on a surface of the substrate 100 (Fig. 8B), the S/D region 154 (Fig. 8B) positioned between the semiconductor fins 
Regarding claim 17, Paul further discloses the method of claim 16 further comprising recessing (see Fig. 7B and Col. 8, Lines 17-19) a sidewall of the S/D region (sidewall region of 170 where 154 is formed in Fig. 8B).

Allowable Subject Matter
1. 	Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Paul et al. (US 9929236 B1), discloses forming a source or drain (S/D) region 154 (Fig. 8B, Col. 9, Line 14) after recessing (see 168 in Fig. 6B and Col. 7, Lines 52-59) a top surface of the substrate 100 (Fig. 6B) but fails to disclose recessing a top surface of the substrate to expose a sidewall of the S/D region; and recessing a sidewall of the S/D region. Additionally, the prior art does not teach or suggest a method for forming a semiconductor device, the method comprising: forming a source or drain (S/D) region on a surface of the substrate, the S/D region positioned between the semiconductor fin and the substrate; recessing a top surface of the substrate to expose a sidewall of the S/D region; and recessing a sidewall of the S/D region in combination with other elements of claim 1.

A closest prior art, Paul et al. (US 9929236 B1), discloses a method for forming a semiconductor device, the method comprising: forming a semiconductor fin 170 (Fig. 3B, Col. 6, Line 41) over a substrate 100 (Fig. 3B, Col. 4, Line 36); forming a source or drain (S/D) region 154 (Fig. 8B, Col. 9, Line 14) on a surface of the substrate 100 (Fig. 8B), the S/D region 154 (Fig. 8B) positioned between the semiconductor fin 170 (Fig. 8B) and the substrate 100 (Fig. 8B); forming a liner 174 (Fig. 4B, Col. 7, Line 26) over a surface of the semiconductor fin 170 (Fig. 4B); forming a mask 176 (Fig. 5B, Col. 7, Line 51) over the semiconductor fin 170 (Fig. 5B) and the liner 174 (Fig. 5B), the mask 176 (Fig. 5B) patterned to expose a top surface and a sidewall of the liner 174 (Fig. 5B); and forming a shallow trench isolation region 180 (Fig. 8B,  but fails to teach recessing a top surface of the substrate to expose a sidewall of the S/D region; and recessing a sidewall of the S/D region as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.

3. 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 10 would be allowable because a closest prior art, Paul et al. (US 9929236 B1), discloses recessing (see Fig. 3B and Col. 6, Lines 39-45) a sidewall of the substrate 100 (Fig. 3B) but fails to disclose recessing the sidewall of the substrate comprises a wet etch selective to the liner. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor device, the method comprising: recessing the sidewall of the S/D region comprises a wet etch selective to the liner in combination with other elements of the base claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813